Citation Nr: 1733185	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-29 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim regarding whether the character of discharge from military service constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The appellant entered active duty in October 1969 and separated from active duty in January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran appeared at a hearing in April 2011 before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This case was previously before the Board in November 2011 and November 2015, and remanded for additional development.

A supplemental statement of the case (SSOC) was not issued pursuant to the most recent Board remand; however, one is not required under 38 C.F.R. § 19.31 (2016) because no additional evidence was developed pursuant to the remand. To the extent additional evidence has been added to the record, the Veteran's representative waived initial consideration of the evidence by the Agency of Original Jurisdiction in a July 2017 Informal Hearing Presentation.  


FINDINGS OF FACT

1. In an August 1979 administrative decision the RO determined the Veteran's character of discharge was a bar to VA benefits other than health care under 38 U.S.C.A. § 17. The Veteran was notified of this decision and the denial of his claim by letter dated August 31, 1979; he did not appeal that decision or submit new and material evidence within one year.  That decision is final. 

2. Subsequent decisions continued the denial, most recently in June 2000.  The Veteran did not appeal that decision or submit new and material evidence within one year; that decision is final. 

3. Evidence submitted since the June 2000 decision is not new and material.


CONCLUSION OF LAW

Evidence submitted following the June 2000 decision is not new and material, and the claim for that benefit is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156(a), 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Application to Reopen 

The Veteran contends that the AOJ made an error in denying the reopening of his claim regarding whether his character of discharge from military service constitutes a bar to VA benefits.

a. Legal Criteria

A claim of entitlement to service connection may be reopened if new and material evidence is submitted. Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

b.  Analysis

The RO denied the Veteran's initial claim of entitlement to service connection for compensation benefits in August 1979 because the character of the Veteran's discharge did not qualify him to receive compensation benefits. The Veteran did not appeal this decision or submit additional evidence within one year and that decision became final. In subsequent separate rating decisions, most recently in June 2000, the RO declined to reopen the Veterans claim. The Veteran did not appeal these decisions or submit new and material evidence within one year and thus the decisions are final. 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1103. 

The basis of the August 1979 decision was that the Veteran's discharge from service was issued under dishonorable conditions. Evidence considered at the time of the August 1979 decision included the Veteran's in-service records, a January 1979 DD-215 (Correction to DD Form 214) that showed an upgraded discharge and a January 1979 decision by the Army Discharge Review Board that denied affirmation of the upgraded discharge.  

Evidence submitted since the most recent denial in June 2000 includes the Veteran's assertions that he believes that the VA's decision was made in error, since his discharge was upgraded to honorable. The Veteran did not provide additional information as to why the VA's decision was in error. Those assertions are cumulative of what he argued in the initial claim. There has been no evidence added to the record that relates to the unestablished fact necessary to establish the claim; that is, that the character of the Veteran's discharge was upgraded.  

As new and material evidence has not been submitted, the claim is not reopened. 


ORDER

The appeal to reopen the issue of whether the Veteran's character of discharge from military service constitutes a bar to VA benefits is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


